

115 HR 4059 IH: Ethical Patient Care for Veterans Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4059IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mrs. McMorris Rodgers (for herself, Mr. Roe of Tennessee, and Mr. Poliquin) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to ensure that physicians of the Department of Veterans
			 Affairs fulfill the ethical duty to report to State licensing authorities
			 impaired, incompetent, and unethical health care activities.
	
 1.Short titleThis Act may be cited as the Ethical Patient Care for Veterans Act of 2017. 2.Duty to report impaired, incompetent, and unethical health care activities (a)In generalSubchapter II of chapter 74 of title 38, United States Code, is amended by adding at the end the following new section:
				
					7330C.Duty to report impaired, incompetent, and unethical health care activities
 (a)Reporting to State licensing authorityIn addition to confidential reporting under the quality-assurance program pursuant to section 7311(b)(4) of this title and any other reporting authorized or required by the Secretary, the Secretary shall ensure that each physician of the Department is informed of the duty of the physician to report directly any covered activity committed by another physician that the physician witnesses or otherwise directly discovers to the applicable licensing authority of each State in which the physician who is the subject of the report is licensed to practice medicine.
 (b)Timing of reportingEach physician of the Department shall make a direct report to the State licensing authority of a covered activity under subsection (a) not later than five days after the date on which the physician witnesses or otherwise directly discovers the covered activity.
 (c)DefinitionsIn this section: (1)The term covered activity means any activity occurring in a medical facility of the Department that consists of or causes the provision of impaired, incompetent, or unethical health care that requires direct reporting under opinion number 9.031 of the Code of Medical Ethics of the American Medical Association.
 (2)The term physician of the Department includes any contractor who is a physician at a medical facility of the Department.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7330B the following new item:
				
					
						7330C. Duty to report impaired, incompetent, and unethical health care activities..
 (c)Conforming amendmentSection 7462(a)(1)(A) of such title is amended by inserting before the semicolon the following: , including pursuant to section 7330C(c) of this title. 